UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           5/3/2021
LANDON L. WASHINGTON,
            Plaintiff,                                      19-CV-5395 (PGG) (KHP)
-against-                                                            ORDER

 CITY OF NEW YORK et al.,


            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       The Court previously ordered Defendants to file a status letter with the Court by no later

than Wednesday April 28, 2021 to provide an update on the matter and to confirm whether all

necessary settlement papers have been provided to the pro se Plaintiff. No letter having been

filed, the Court will extend Defendants’ time to file an update until May 6, 2021. The Court

warns Defendants that future violations of Court orders may result in sanctions.

       The Clerk of Court is requested to mail a copy of this order to the Plaintiff at the

addresses listed below.


Dated: May 3, 2021
       New York, New York
                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
The Clerk of Court is requested to mail a copy
of this order to:

Landon Washington
DIN #20-R-0522
NYSID # 01930776N
Ulster Correctional Facility
P.O. Box 800
Napanoch, NY 12458

and

Landon Washington
DIN #20-R-0522
NYSID # 01930776N
Mohawk Correctional Facility
6514 Rt. 26
P.O. Box 8451
Rome, NY 13442




                                                 2
